Case 1:20-cv-00459-DBH Document 13 Filed 01/22/21 Page 1 of 1       PageID #: 55




                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 GREGORY PAUL VIOLETTE,                   )
                                          )
                         PLAINTIFF        )
                                          )
 V.                                       )       CIVIL NO. 1:20-CV-459-DBH
                                          )
 DISH NETWORK, LLC,                       )
                                          )
                         DEFENDANT        )


                 ORDER STRIKING AMENDED COMPLAINT


      The plaintiff filed a “Plaintiff Amended Complaint” on January 19, 2021

(ECF No. 12). I previously dismissed his Complaint on January 15, 2021 (ECF

No. 10), and a Judgment of Dismissal entered that same day (ECF No. 11). I

therefore STRIKE the purported “Plaintiff Amended Complaint” because there is

no lawsuit pending. I also observe that it suffers from the same infirmities that

led me to dismiss the Complaint in the first place.

      SO ORDERED.

      DATED THIS 22ND DAY OF JANUARY, 2021

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
